Case 1:18-cv-09221-VM Document 30 Filed 04/30/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee xX
SAM SAMAAN, :

Plaintiff,

: 18 Civ. 9221 (VM)
-against- : ORDER

CITY OF NEW YORK, et al., :

Defendants. :
ae ee ee ee ee xX

VICTOR MARRERO, U.S.D.J.:

By letter dated March 27, 2020, plaintiff Sam Samaan
submitted a status report setting forth his view regarding
further litigation in this case. (See Dkt. No. 29.) Defendants
are hereby ordered to respond to plaintiff’s letter by letter

not to exceed three pages within seven days of this Order.

SO ORDERED:

Dated: New York, New York
30 April 2020

  
 

O° fF Di,
a a a“ Ye
WP Victor Warsars
U.S. Boi
